DETAILED ACTION
Status of Claims
Claims 19-23 are currently pending and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Non-Final.

Claim Rejections – 35 U.S.C. § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 19-23 are rejected under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , that applicant regards as the invention.
A.	Claim 19 is drawn to:
19.	([...])A process of manufacturing a surgical implant according to claim 1, characterized by the steps:
- providing a flexible, areal basic structure having a first face and a second face and being provided with pores extending from the first face to the second face,
- providing a barrier layer having a first face and a second face,
- placing the basic structure onto a hard support, the second face of the basic structure facing the support,
- placing the barrier layer, with its second face, onto the first face of the basic structure,
- placing a pad onto the barrier layer, the pad being softer than the support,
- applying heat and pressure, thereby softening the material of the barrier layer, urging it into pores of the basic structure, and attaching the barrier layer to the basic structure.
and is indefinite for depending on cancelled claim 1, which renders the metes and bounds of the claim unclear.  It is unclear as to whether claim 19 is a dependent claim with further requirements from an unspecified base claim, or whether claim 19 is intended to be an independent claim.  To the extent that claim 19 is intended as a process for manufacturing the surgical implant of the parent application No. 15/259,227 (matured to US 10,588,731 B2 to Priewe), examiner suggests amending claim 19 to recite:
19.	([...])  A process of manufacturing a surgical implant
- providing a flexible, areal basic structure having a first face and a second face and being provided with pores extending from the first face to the second face,
- providing a barrier layer having a first face and a second face,
- placing the basic structure onto a hard support, the second face of the basic structure facing the support,
- placing the barrier layer, with its second face, onto the first face of the basic structure,
- placing a pad onto the barrier layer, the pad being softer than the support,
- applying heat and pressure, thereby softening in order for the barrier layer to entersthe pores of the basic structure, whereby is attached to the basic structure in order to form the surgical implant;
wherein the surgical implant, comprises:
a flexible, areal basic structure comprised of a flat, biocompatible, polymeric, woven mesh having a first face and a second face and being provided with pores extending from the first face to the second face, and
a barrier layer comprising only a single synthetic, resorbable polymer film, the barrier layer having a first face and a second face and being placed, with its second face, at the first face of the basic structure and being attached to the basic structure without being folded over the basic structure,
wherein the barrier layer is deformed into at least part of the pores where it forms, in a respective pore, a barrier region such that the second face of the barrier layer is closer to the second face of the basic structure than the first face of the barrier layer is to the first face of the basic structure, and such that the second face of the barrier layer is exposed through the second face of the basic structure;
wherein the surgical implant is adapted for implantation within a patient's body and configured such that when placed against a tissue surface the second face of the areal basic structure and second face of the barrier layer both directly contact the same tissue surface to be repaired, and wherein when so implanted the barrier layer has an anti-adhesive effect that prevents bodily tissue from growing into the first face of the areal basic structure, and wherein the second face of the barrier layer that is exposed through the pores of the areal basic structure is adapted to cling to the tissue to be repaired but not prevent tissue ingrowth into the areal basic structure through the second face of the areal basic structure.
Subsequent claims 20-22 depend on claim 19 and are thus, indefinite as well.
B.	Claim 19 is indefinite in the recitation, “the material of the barrier layer.”  There is insufficient antecedent basis for this limitation in the claim as no “material” is previously recited in claim 19. See MPEP § 2173.05(e).
C.	Claim 20 is drawn to:
20.	([...])  A process according to claim 19, characterized in that a bonding material, which has a melting temperature lower than the melting temperature of at least part of the material of the basic structure and lower than the melting temperature of at least part of the material of the barrier layer, is included in the basic structure provided, preferably in the form of filaments comprising poly-p-dioxanone.
wherein the use of “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase (i.e., “in the form of filaments comprising poly-p-dioxanone”) are part of the claimed invention.  It is noted that descriptions of examples and preferences are properly set forth in the specification rather than in a claim.  See MPEP § 2173.05(c).  
D.	Claim 21 is drawn to:
21.	([...])  A process according to claim 19, characterized in that a bonding material, which has a melting temperature lower than the melting temperature of at least part of the material of the basic structure and lower than the melting temperature of at least part of the material of the barrier layer, is included in the barrier layer provided, preferably as a sub-layer comprising poly-p-dioxanone and laminated to a sub-layer comprising barrier material having a higher melting point than poly-p-dioxanone.
wherein the use of “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase (i.e., “as a sub-layer comprising poly-p-dioxanone and laminated to a sub-layer comprising barrier material having a higher melting point than poly-p-dioxanone”) are part of the claimed invention.  It is noted that descriptions of examples and preferences are properly set forth in the specification rather than in a claim.  See MPEP § 2173.05(c).  
E.	Claim 23 is drawn to:
23.	([...])  A process of intraperitoneally placing a surgical implant according to any one of claim 1 in a patient’s body, comprising the steps:
- introducing the surgical implant via a trocar sleeve into the body,
- deploying the surgical implant, the second face of the basic structure facing a patient's peritoneum,
-clinging the surgical implant to the peritoneum,
- fixing the implant on the peritoneum.
and is indefinite for depending on cancelled claim 1, which renders the metes and bounds of the claim unclear.  It is unclear as to whether claim 23 is a dependent claim with further requirements from an unspecified base claim, or whether claim 23 is intended to be an independent claim.  To the extent that claim 23 is intended as a process for manufacturing the surgical implant of the parent application No. 15/259,227 (matured to US 10,588,731 B2 to Priewe), examiner suggests amending claim 23 to recite:
23.	([...])  A process of intraperitoneally placing a surgical implant 
- introducing the surgical implant via a trocar sleeve into the body,
- deploying the surgical implant, the second face of the basic structure facing a patient's peritoneum,
-clinging the surgical implant to the peritoneum,
- fixing the implant on the peritoneum;
wherein the surgical implant, comprises:
a flexible, areal basic structure comprised of a flat, biocompatible, polymeric, woven mesh having a first face and a second face and being provided with pores extending from the first face to the second face, and
a barrier layer comprising only a single synthetic, resorbable polymer film, the barrier layer having a first face and a second face and being placed, with its second face, at the first face of the basic structure and being attached to the basic structure without being folded over the basic structure,
wherein the barrier layer is deformed into at least part of the pores where it forms, in a respective pore, a barrier region such that the second face of the barrier layer is closer to the second face of the basic structure than the first face of the barrier layer is to the first face of the basic structure, and such that the second face of the barrier layer is exposed through the second face of the basic structure;
wherein the surgical implant is adapted for implantation within a patient's body and configured such that when placed against a tissue surface the second face of the areal basic structure and second face of the barrier layer both directly contact the same tissue surface to be repaired, and wherein when so implanted the barrier layer has an anti-adhesive effect that prevents bodily tissue from growing into the first face of the areal basic structure, and wherein the second face of the barrier layer that is exposed through the pores of the areal basic structure is adapted to cling to the tissue to be repaired but not prevent tissue ingrowth into the areal basic structure through the second face of the areal basic structure.
However, it is noted that the 11/14/2019 Notice of Allowance for the parent case, application No. 15/259,227, had withdrawn the 08/31/2018 Requirement for Restriction with regard to Group I (surgical implant) and Group III (method of using a surgical implant), but maintained the 08/31/2018 Requirement for Restriction with regard to a method of manufacturing, i.e., Group II, to which claims 19-22 of the instant application are drawn.  Therefore, examiner suggests cancelling claim 23 in order to overcome a nonstatutory double patenting rejection thereof, without filing a terminal disclaimer.
Further clarification is required.

Claim Rejections - Nonstatutory Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 23 is rejected on the ground of nonstatutory double patenting over claims 1 and 17 of U.S. Patent 10,588,731 to Priewe, hereinafter “‘731 Patent,” matured from copending Application No. 15/259,227.
Although the conflicting claims are not identical, they are not patentably distinct because the instant claims as well as the co-pending claims recite a process of intraperitoneally placing a surgical implant.
Claim 23 is anticipated by claims 1 and 17 of the ‘731 Patent.

Conclusion
Claims 19-23 are rejected.  No claims are allowed.  US 7,615,065 B2 to Priewe et al., and US 2014/0276999 A1, by Harms et al., are noted as references of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611